DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Response to Amendment
The Amendment filed 02/26/2021 has been entered. Claims 1 and 17 have been amended. Claims 2, 3 and 7 have been canceled. Claim 21 has been added. Claims 1, 4-6 and 8-21 are pending in this application. 

Response to Arguments
Applicant's arguments filed 02/26/2021, have been fully considered, and entered. 
Arguments related to claim 1 and 17 are not persuasive, where applicant can return to office action dated 12/23/2020 for more details.
Arguments related to added claim 21 is persuasive.


Please note:
Examiner called the applicant’s representative, P. Tyler Johnson, twice and suggested to roll claim 21 and allow the case, and Mr. Johnson did not call back.
Claims 4 and 5 are rejected under 112, not further limiting claim 1.
In case the applicant rolls claims 18 and 21 into claims 1 and 17; claim 19 has to be canceled “contradicting the meaning”, and claim 20 has to be canceled “not further limiting”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 4, wherein as the images obtained by picking up the subject at the plurality of different viewpoint positions, the depth map generation unit uses the plurality of polarized images. Claim 4 depends on claim 1, and Claim 1: “…. images obtained by picking up the subject at the plurality of different viewpoint positions through polarizing filters in at least three different polarization directions ….; wherein the depth map generation unit generates a plurality of depth maps including a respective depth map for each respective pair of a plurality of pairs of polarized 
Regarding claim 5, … the depth map generation unit uses images picked up without through the polarizing filters or through polarizing filters in an identical polarization direction.
Claim 5 depends on claim 1, and Claim 1: “wherein the depth map generation unit generates a plurality of depth maps including a respective depth map for each respective pair of a plurality of pairs of polarized images among the plurality of polarized images obtained by picking up the subject at the plurality of different viewpoint positions through the polarizing filters in the at least three different polarization directions”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20100289878) hereinafter Sato, in view of Hayasaka et al. (US 20110199458) hereinafter Hayasaka [OR in view of Komatsu (US 20160080727 A1) hereinafter Komatsu].
Regarding claim 1,
Sato teaches an image processing apparatus (Fig. 35]) comprising: 
a depth map generation unit configured to generate an integrated depth map indicating distance information on a subject from images obtained by picking up the subject at a plurality of different viewpoint positions (Such depth information can be obtained by using the correspondence between images obtained by the stereo correspondence obtaining section 104 [0338]; Fig. 35); 20 
an alignment unit (The normal information generating section 117 …, by using the correspondence between images obtained by the stereo correspondence obtaining section 104 [0316]; Fig. 35) configured to align polarized a plurality images obtained by picking up the subject at a plurality of different viewpoint positions through polarizing filters in at least three different polarization directions “three or more polarization images of different viewpoint positions [0050][0052]; Fig. 22 and Fig. 62” at the plurality of different viewpoint positions (the first polarization image capturing section 102… the second polarization image capturing section 102-2 receives light from the subject through the second patterned polarizer 201-2 by means of the second image sensor 202-2 [0345]) on the basis of the generated depth map indicating the distance information on the subject (as a different constraint, the depth information may be used.  Such depth information can be obtained by using the correspondence between images obtained by the stereo correspondence obtaining section 104 [0338); 
a polarization characteristic acquisition unit configured to acquire a polarization characteristic of the subject from a desired viewpoint position by using the plurality of polarized images aligned by the alignment unit (normal information generating section 117 estimates a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions [0316]; Fig. 35);
depth map is generated by performing stereo matching processing on the respective pair of polarized images (Fig. 16 a and b);
(The optimal normal selection section 108 selects the optimal one of the four normal direction vector candidates generated by the normal information generating section 117, and estimates the selected one as the normal direction vector n [0317]; Fig. 35).
Sato did not explicitly teach generating a plurality of depth maps including a respective depth map for each respective pair of images; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images; and generating the integrated depth map by integrating the plurality of depth maps. 
Hayasaka teaches generating a plurality of depth maps including a respective depth map for pairs of images and generating the integrated depth map by integrating the plurality of depth maps; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images (Integrating depth maps generated from respective pair of images [0090]-[0109] Fig. 11 and 17). Hayasaka further teaches stereo matching processing on the respective pair of images [0082]. Adding more images and/or generation more respective pair of depth images is obvious to one with ordinary skills in the art..
Komatsu teaches generating a respective depth map for pairs of images among the images; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images (selects two color planes [0034]-[0036]) and integrating the generated depth maps (A plurality of depth maps generated by repeating steps S64 to S66 is integrated together in step S67 [0076]-[0077]; Fig. 7). Adding more images and/or generation more respective pair of depth images is obvious to one with ordinary skills in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hayasaka (OR Komatsu) to the teachings of Sato. The motivation for such an (Hayasaka [0109]) OR to generate a stable depth map can be generated (Komatsu [0077]). 

Regarding claims 4-5, are rejected under the same reasoning as claim 1, where calculating the depth data using polarized/non-polarized images is an obvious alternative.

Regarding claim 6,
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further teaches wherein the polarization characteristic acquisition unit acquires the polarization characteristic of the subject from the desired viewpoint position on the basis of polarization directions and luminance of the plurality of aligned polarized images (normal information generating section 117 estimates a normal direction vector of the subject based on the plurality of polarization images of different viewpoint positions [0316]; Fig. 35).

Regarding claim 8, 
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further teaches wherein the normal map generation unit generates the normal map from which uncertainty of 180 degrees in polarization analysis is eliminated on the basis of the depth map (The optimal normal selection section 108 selects the optimal one of the four normal direction vector candidates generated by the normal information generating section 117, and estimates the selected one as the normal direction vector n [0317]; Fig. 35).

Regarding claim 9, 
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further (in another embodiment) teaches a high-precision depth map generation unit configured to integrate the depth map and the normal map generated by the normal map generation unit to generate a depth map with higher precision (stereo correspondence “equivalent to depth map” followed by a reliable estimation step; Fig. 38 “104, 109 and 127”).  It would have been obvious to one having ordinary skill in the art before the effective filing date to use different embodiments of Sato to improve the precision of the depth map.

Regarding claim 10,
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further teaches an image pickup unit configured to generate the plurality of polarized images by picking up the subject at the plurality 10of different viewpoint positions through the polarizing filters in different polarization directions at the different viewpoint positions (the first polarization image capturing section 102… the second polarization image capturing section 102-2 receives light from the subject through the second patterned polarizer 201-2 by means of the second image sensor 202-2 [0345]; Fig. 35; Fig. 5).  

Regarding claims 11,
The combination of Sato and Hayasaka (OR Komatsu) 
Sato further teaches in the image pickup unit, image pickup sections are provided at the different plurality of viewpoint positions, and wherein the image pickup sections are provided with the polarizing filters in different polarization directions to generate the plurality of polarized images at the plurality of different viewpoint positions (the first polarization image capturing section 102… the second polarization image capturing section 102-2 receives light from the subject through the second patterned polarizer 201-2 by means of the second image sensor 202-2 [0345]; Fig. 35; The patterned polarizers 201 and 201-2 are a collection of polarizers arranged in a 2-dimensional pattern [0190]; Fig. 5 and 6).  

Regarding claim 12,
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 10, as outlined above.
Sato further teaches wherein in the image pickup unit, a plurality of lenses “the lens 302” are arranged in a direction orthogonal to an optical axis direction on a light incident surface side of an imaging element, and wherein the lenses are provided with the polarizing filters in different polarization directions to generate the plurality of polarized images at the plurality of different viewpoint positions (the first polarization image capturing section 102… the second polarization image capturing section 102-2 receives light from the subject through the second patterned polarizer 201-2 by means of the second image sensor 202-2 [0345]; Fig. 35; The patterned polarizers 201 and 201-2 are a collection of polarizers arranged in a 2-dimensional pattern [0190]; Fig. 5 and 6).  



Regarding claim 13,
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 10, as outlined above.
Sato further teaches wherein the image pickup unit further comprises image pickup sections configured to pick up the subject at the plurality of different viewpoint positions without through the polarizing filters  or through polarizing filters in an identical polarization direction to generate images (the first polarization image capturing section 102… the second polarization image capturing section 102-2 receives light from the subject through the second patterned polarizer 201-2 by means of the second image sensor 202-2 [0345]; Fig. 35; The patterned polarizers 201 and 201-2 are a collection of polarizers arranged in a 2-dimensional pattern [0190]; Fig. 5 and 6).  

Regarding claim 14,
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further teaches a polarization characteristic use unit configured to perform image processing by using the polarization characteristic calculated by the polarization characteristic acquisition unit (the processing unit uses the polarization characteristics determined to determine whether a pixel is shaded or not [0392]; Fig. 49).  

Regarding claim 15,
The combination of Sato and Hayasaka (OR Komatsu) 
Sato further teaches wherein the polarization characteristic use unit uses the polarization characteristic calculated by the polarization characteristic acquisition unit to generate an image with a reflection component of the image at the desired viewpoint position adjusted ([0392]; Fig. 49).  

Regarding claim 16, 
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 14, as outlined above.
Sato further teaches wherein calculating an image characteristic amount by using the polarization characteristic, and uses the image characteristic amount to perform processing in consideration of a surface shape of the subject ([0392]; Fig. 49).  

Regarding claim 17 “method”, is rejected under the same reasoning as claim 1 “apparatus”.

Regarding claim 18, 
The combination of Sato and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Sato further teaches wherein the at least three different polarization directions comprise four different polarization directions (three or more polarization images of different viewpoint positions [0050][0052]; Fig. 22 and Fig. 62).  

Regarding claims 19-20, are rejected under the same reasoning as claim 1, where adding more images and/or generating more respective pair of depth images is obvious to one with ordinary skills in the art.

s 1, 4-6, 8-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro (JP2013044597A) hereinafter Tashiro, in view of Tachi (JP2010256138A) hereinafter Tachi and in further view of Hayasaka (OR Komatsu).
Regarding claim 1,
Tashiro teaches an image processing apparatus (The present invention relates to the image processing device which processes a plurality of image data imaged with a plurality of cameras, a method, and a program [0001]) comprising: 
a depth map generation unit configured to generate a depth map indicating distance information on a subject from images obtained by picking up the subject at a plurality of different viewpoint positions (Operation of the depth calculation part 410 of a high luminance section [0012] [0019]-[0020]). 20 
an alignment unit configured to align polarized images obtained by picking up the subject at the plurality of different viewpoint positions through polarizing filters in at least three different polarization directions at the plurality of different viewpoint positions (the imaging parts 101-109 are described using Fig.3. While the imaging parts 101-103 have the wearing filter 301 “this example polarizing filter” [0009][0012][0036]; Fig. 1)  on the basis of the generated depth map indicating the distance information on the subject (alignment of polarized images using depth data [0020]-[0023); 
a polarization characteristic acquisition unit configured to acquire a polarization characteristic of the subject from a desired viewpoint position by using the polarized images aligned by the alignment unit (using the aligned polarized images to acquire specular reflection light and the angle of the subject from a desired viewing position [0024]-[0032]; Fig. 11).  
Tashiro did not explicitly teach generating a normal map of the subject at the desired viewpoint position on the basis of the polarization characteristic; generating the depth map for each pair of 
Tachi teaches generating a normal map of the subject at the desired viewpoint position on the basis of the polarization characteristic (inclination angles of the normal on the surface of observation of bivalence where it corresponds to the polarization degree … [0069]-[0101]); performing stereo matching processing on the respective pair of polarized images [0003].
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tachi to the teachings of Tashiro. The motivation for such an addition would be to distinguish a polarization component and a non-polarization component, to remove a reflected light component, and to improve the measurement accuracy of a depth map (Tachi [0004]).
The combination of Tashiro and Tachi did not explicitly teach generating a plurality of depth maps including a respective depth map for pairs of images and generating the integrated depth map by integrating the plurality of depth maps; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images. 
Hayasaka teaches generating a plurality of depth maps including a respective depth map for pairs of images; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images; and generating the integrated depth map by integrating the plurality of depth maps (Integrating depth maps generated from respective pair of images [0090]-[0109] Fig. 11 and 17). Hayasaka further teaches stereo matching processing on the respective pair of images [0082]. Adding more images and/or generation more respective pair of depth images is obvious to one with ordinary skills in the art.
Komatsu teaches generating a respective depth map for pairs of images among the images; wherein the plurality of pairs of images include pairs of each respective image paired with at least two other images (selects two color planes [0034]-[0036]) and integrating the generated depth maps (A plurality of depth maps generated by repeating steps S64 to S66 is integrated together in step S67 [0076]-[0077]; Fig. 7). Adding more images and/or generation more respective pair of depth images is obvious to one with ordinary skills in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Hayasaka to the teachings of Tashiro and Tachi. The motivation for such an addition would be to calculate more accurate / correct information (Hayasaka [0109]) OR to generate a stable depth map can be generated (Komatsu [0077]). 

Regarding claims 4-5, are rejected under the same reasoning as claim 1, where calculating the depth data using polarized/non-polarized images is an obvious alternative.

Regarding claim 6,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim1, as outlined above.
Tashiro further teaches wherein the polarization characteristic acquisition unit acquires the polarization characteristic of the subject from the desired viewpoint position on the basis of polarization directions and luminance of the plurality of aligned polarized images (using the aligned polarized images direction and luminance to acquire specular reflection light and the angle of the subject from a desired viewing position [0024]-[0032]; Fig. 11).   


Regarding claim 8, 
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Tashiro did not explicitly teach wherein the normal map generation unit generates the normal map from which uncertainty of 180 degrees in polarization analysis is eliminated on the basis of the depth map.
Tachi teaches wherein the normal map generation unit generates the normal map from which uncertainty of 180 degrees in polarization analysis is eliminated on the basis of the depth map ([0090]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tachi to the teachings of Tashiro and Hayasaka (OR Komatsu). The motivation for such an addition would be to distinguish a polarization component and a non-polarization component, to remove a reflected light component, and to improve the measurement accuracy of a depth map (Tachi [0004]).

Regarding claim 9, 
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Tashiro did not explicitly teach a high-precision depth map generation unit configured to integrate the depth map and the normal map generated by the normal map generation unit to generate a depth map with higher precision.
Tachi teaches a high-precision depth map generation unit configured to integrate the depth map and the normal map generated by the normal map generation unit to generate a depth map with higher precision (the distance information 103 and the polarization component data 104 are unified, and it describes in detail about a procedure until it generates the depth map 106 [0065]-[0146]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Tachi to the teachings of Tashiro and Hayasaka (OR Komatsu). The motivation for such an addition would be to distinguish a polarization component and a non-polarization component, to remove a reflected light component, and to improve the measurement accuracy of a depth map (Tachi [0004]).

Regarding claim 10,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Tashiro further teaches an image pickup unit configured to generate the polarized images by picking up the subject at the plurality 10of different viewpoint positions through the polarizing filters in different polarization directions at the different viewpoint positions (the imaging parts 101-109 are described using Fig.3. While the imaging parts 101-103 have the wearing filter 301 “this example polarizing filter” [0009][0012][0036]; Fig. 1 and 3).  

Regarding claim 11,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 10, as outlined above.
Tashiro further teaches in the image pickup unit, image pickup sections are provided at the different plurality of viewpoint positions, and wherein the image pickup sections are provided with the polarizing filters in different polarization directions to generate the polarized images at the plurality of different viewpoint positions (the imaging parts 101-109 are described using Fig.3. While the imaging parts 101-103 have the wearing filter 301 “this example polarizing filter” [0009][0012][0036]; Fig. 1 and 3).  

Regarding claim 12,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 10, as outlined above.
Tashiro further teaches wherein in the image pickup unit, a plurality of lenses “the lens 302” are arranged in a direction orthogonal to an optical axis direction on a light incident surface side of an imaging element, and wherein the lenses are provided with the polarizing filters in different polarization directions to generate the polarized images at the plurality of different viewpoint positions (the imaging parts 101-109 are described using Fig.3. While the imaging parts 101-103 have the wearing filter 301 “this example polarizing filter” [0009] [0012] [0036]; Fig. 1 and 3).  

Regarding claim 13,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 10, as outlined above.
Tashiro further teaches wherein the image pickup unit further comprises image pickup sections configured to pick up the subject at the plurality of different viewpoint positions without through the polarizing filters  or through polarizing filters in an identical polarization direction to generate images (the imaging parts 101-109 are described using Fig.3. While the imaging parts 101-103 have the wearing filter 301 “this example polarizing filter”, the imaging parts 104-109 do not have the polarizing filter 301 [0009][0012][0036]; Fig. 1 and 3).  



Regarding claim 14,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 1, as outlined above.
Tashiro further teaches a polarization characteristic use unit configured to perform image processing by using the polarization characteristic calculated by the polarization characteristic acquisition unit (image processing using specular light -- strength -- a plane of polarization -- an angle [0034]; Fig. 12).  

Regarding claim 15,
The combination of Tashiro and Tachi and Hayasaka (OR Komatsu) teaches all the features of claim 14, as outlined above.
Tashiro further teaches wherein the polarization characteristic use unit uses the polarization characteristic calculated by the polarization characteristic acquisition unit to generate an image with a reflection component of the image at the desired viewpoint position adjusted (.. having input -- specular light -- strength -- a plane of polarization -- an angle -- from -- a step -- S -- 904 -- having memorized -- each -- polarization -- an image -- being shown -- an image -- inside -- an object -- specular light -- corresponding -- a high luminance section -- R -- ' -- j -- from -- specular light -- depending -- influence – deducting .. [0034]; Fig. 12).  

Regarding claim 17 “method”, is rejected under the same reasoning as claim 1 “apparatus”.

Regarding claims 18-20, are rejected under the same reasoning as claim 1, where adding more images and/or generating more respective pair of depth images is obvious to one with ordinary skills in the art.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422.  The examiner can normally be reached on Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419